Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) is made and entered into as of
October 20, 2008 (the “Effective Date”) by and among Alfred R. Camner, an
individual (the “Executive”), BankUnited Financial Corporation, a Florida
corporation (the “Company”), and BankUnited, FSB, a Federal savings bank (the
“Bank”).

Recitals

A. The Executive has served as the Chairman of the Board of Directors of the
Company and the Bank and as the Chief Executive Officer of the Company and the
Bank.

B. The Executive, the Company and the Bank are parties to the following
agreements: (i) the Third Amended and Restated Employment Agreement dated as of
July 28, 2006 between the Executive and the Company (such agreement, as amended,
the “Company Employment Agreement”), and (ii) the Third Amended and Restated
Employment Agreement dated as of July 28, 2006 between the Executive and the
Bank (such agreement, as amended, the “Bank Employment Agreement,” and,
collectively with the Company Employment Agreement, the “Employment
Agreements”). All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Employment Agreements.

C. The parties have agreed to enter into this Agreement in order to provide for
the retirement of the Executive from the Company and the Bank, including the
termination of the Executive’s employment with the Company and the Bank, and the
resignation of the Executive from all positions as an officer and director of
the Company and the Bank, all as of the Effective Date.

D. This Agreement is intended to address all matters which relate to the
termination of the Executive’s employment with the Company, the Bank and their
subsidiaries and affiliates (collectively, the “BankUnited Group”), and address
certain related matters as more fully set forth in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

1. Retirement.

1.1 The Executive hereby retires from his positions with the Company, the Bank
and each other member of the BankUnited Group. The parties acknowledge and agree
that the Executive’s employment with the Company, the Bank and each other member
of the BankUnited Group will be deemed to be terminated as of the Effective
Date.

1.2 The Executive hereby resigns as a director of the Company, the Bank and each
other member of the BankUnited Group. In this connection, the Executive has
executed and delivered a resignation in the form of Exhibit A to this Agreement
(the “Resignation”), simultaneously with the execution and delivery of this
Agreement.



--------------------------------------------------------------------------------

1.3 The Executive hereby resigns from any other position with any member of the
BankUnited Group effective as of the Effective Date.

1.4 Executive will be designated as the “Founder and Chairman Emeritus” of the
Company, an honorary, non-voting position.

2. Earned Payments and Benefits.

2.1 The Executive shall be entitled to receive the compensation (as contemplated
in Section 4 of the Employment Agreements) earned by the Executive under the
Employment Agreements through the Effective Date, which amount shall be paid by
the Company and the Bank to the Executive within five (5) business days of the
Effective Date.

2.2 The Executive shall be entitled to receive reimbursement for any
unreimbursed business expenses that he may have incurred prior to the Effective
Date to the extent permitted under the applicable business expense reimbursement
policies of the Company and the Bank, which amount will be paid by the Company
and the Bank to the Executive within five days of the Effective Date or, for
reimbursements not requested prior to the Effective Date, within five days of
the request therefor. Executive shall submit all requests for such reimbursement
within fifteen (15) days after the Effective Date. The Company and the Bank
shall promptly reimburse the Executive for such expenses following his
submission of reimbursement requests in accordance with such policies.

2.3 The Executive shall be entitled to receive any benefits to which he is
entitled as of the Effective Date under the terms of any tax-qualified
retirement benefit plan maintained by the Company or the Bank in which he was a
participant as of the Effective Date. Any benefits payable to the Executive
under such plans shall be paid in accordance with the terms of such plans.

3. Separation Pay and Other Benefits.

3.1 Subject to the Executive’s compliance with this Agreement, and in full
satisfaction of any obligations the Company or the Bank may have under the
Employment Agreements, the Company and the Bank will pay to the Executive an
amount (the “Separation Pay”) equal to his annual compensation as contemplated
in Section 4 of the Employment Agreements; provided, the Company and the Bank
shall be required to pay only such portion of the Separation Pay as may be
approved by the Office of Thrift Supervision (the “OTS”) with the written
concurrence of the Federal Deposit Insurance Corporation (“FDIC”) pursuant to
Part 359 of the FDIC regulations (12 C.F.R. Part 359). The Separation Pay will
be paid by the Company and the Bank in twenty-six (26) equal bi-monthly
installments, commencing November 1, 2008, in accordance with their regular
payroll practices.

3.2 To the extent permitted by applicable law, and approved by the OTS with the
written concurrence of the FDIC:

(a) the Company shall assign to Executive the life insurance policies it
maintains on Executive’s life (and after such assignment, Executive shall (i) be
responsible for paying all premiums on such policies, and (ii) have the right to
change the beneficiary on such policies);

 

2



--------------------------------------------------------------------------------

(b) Executive shall receive the shares of Series B Preferred Stock, and the
shares of Class B Common Stock, of the Company currently held in a grantor
(rabbi) trust formed by the Company, of which Executive is the sole beneficiary;

(c) all restricted shares of Company capital stock issued to Executive shall
vest as of the Effective Date, and Executive shall receive, in lieu of such
shares, a cash amount equal to the aggregate market value of such shares as of
the Effective Date; and

(d) the Company shall reimburse Executive for: (i) the reasonable legal fees he
has incurred in the negotiation and preparation of this Agreement (but not to
exceed a total reimbursement of $25,000), (ii) the reasonable cost of an
administrative assistant and office, outside the offices of the Company and the
Bank, for a period of six (6) months (but not to exceed a total reimbursement of
$50,000); and (iii) the lease payments on the Executive’s automobile for a
period of twelve (12) months (but not to exceed a total reimbursement of
$12,000).

3.3 Except for the amounts payable under this Agreement, the Executive hereby
waives any rights the Executive may have to receive any other compensation,
payments or other benefits from the Company, the Bank or any other member of the
BankUnited Group on account of his employment by any of them, the termination of
his employment with any of them or on account of his service as an officer or
director of any of them, including, but not limited to, any other compensation,
payments, purchase, repurchase or vesting of securities or other benefits
provided by the terms of the Employment Agreements. Furthermore, and
notwithstanding anything to the contrary contained in this Agreement, Executive
shall not receive any compensation, payment or benefits hereunder to the extent
such benefits are not approved by the OTS, with the written concurrence of the
FDIC, pursuant to Part 359 of the FDIC regulations.

4. Welfare Benefits and Perquisites. Subject to receipt of all required
regulatory approvals, the Company and the Bank shall provide coverage of the
Executive and his spouse and dependents for a period of twelve (12) months
following the Effective Date under the group health insurance plan of the
Company and the Bank, at no cost to Executive. After such twelve month period,
coverage shall be made available to the Executive pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), for the period
provided under COBRA, but at the expense of Executive. Except as otherwise
provided in this Section 4, the Executive shall not have any rights to receive
any welfare benefits or perquisites from the Company, the Bank or any other
member of the BankUnited Group following the Effective Date.

5. Non-Disparagement.

5.1 From and after the Effective Date, the Company and the Bank shall not, and
shall not permit any other member of the BankUnited Group to: (i) utter or issue
any disparaging or derogatory remarks, or make any untruthful statements,
including remarks or statements made in any press releases or public statements,
about the Executive or any member of his family, including any disparaging or
derogatory remarks, or untruthful statements concerning such person’s financial
status, business, compliance with laws, ethics, service or business methods,
(ii) utter or issue any other statements that are reasonably likely to disparage
the Executive

 

3



--------------------------------------------------------------------------------

or any member of his family, or (iii) utter or issue any other statements that
are otherwise degrading to the reputation of the Executive or any member of his
family; provided that the Company, the Bank and the other members of the
BankUnited Group shall be permitted to make truthful statements to the extent
that such statements are required by applicable law or necessary to initiate
and/or respond in a legal or regulatory proceeding.

5.2 From and after the Effective Date, the Executive shall not: (i) utter or
issue any disparaging or derogatory remarks, or make any untruthful statements,
including remarks or statements made in any press releases or public statements,
about any of the BankUnited Beneficiaries (as defined below), including any
disparaging or derogatory remarks, or untruthful statements concerning such
person’s financial status, business, compliance with laws, ethics, personnel,
directors, officers, employees, consultants, agents, service or business
methods, (ii) utter or issue any other statements that are reasonably likely to
disparage any of the BankUnited Beneficiaries, or (iii) utter or issue any other
statements that are otherwise degrading to the reputation of any of the
BankUnited Beneficiaries; provided that the Executive shall be permitted to make
truthful statements to the extent that such statements are required by
applicable law or necessary to initiate and/or respond in a legal or regulatory
proceeding.

5.3 For purposes of this Agreement, the term “BankUnited Beneficiaries” shall
mean the Company, the Bank and each other member of the BankUnited Group, and
their successors, assigns, subsidiaries, and their officers, agents, employees,
directors, advisors, counsel and fiduciaries, and their families.

5.4 The parties acknowledge that the Company and the Bank will issue a press
release with respect to this Agreement substantially in the form of Exhibit B to
this Agreement, and that such press release shall not be deemed to violate any
of the provisions of this Section 5.

6. Release of Claims.

6.1 In consideration of the commitments made by the Company and the Bank under
this Agreement, the Executive hereby irrevocably and unconditionally releases
and forever discharges each of the BankUnited Beneficiaries of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, torts, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (collectively the “Claims”), which the Executive
has or may have against any of the BankUnited Beneficiaries by reason of any
matter, cause or thing whatsoever from the beginning of time through the
Effective Date, including, without limitation, (a) any Claim arising out of,
based upon, or relating to: (i) the Employment Agreements, (ii) the Executive’s
employment with the Company, the Bank or any other member of the BankUnited
Group, or the termination of such employment, (iii) the Executive’s service as
an officer or director of the Company, the Bank or any other member of the
BankUnited Group, or the termination of such service, (iv) any breach of any
implied or express contract, covenant or duty, (v) alleged entitlement to any
other remuneration arising on or before the Effective Date (including salary,
bonus, incentive or other compensation), or (vi) restitution, fraud,
misrepresentation, wrongful termination, violation of public policy, defamation,
emotional distress, invasion of privacy or wrongful discharge, (b) any Claim
relating to benefits, including the loss of vacation or sick leave, (c) any
Claim under any statute, rule or regulation or under the common law,

 

4



--------------------------------------------------------------------------------

including compensatory damages, punitive damages, attorney’s fees, costs and
expenses, and (d) any Claim under the Civil Rights Act of 1991, the Americans
with Disabilities Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, Chapter 760 Florida Statutes, the
Florida Private Whistle-blower’s Act of 1991, Section 440.205 Florida Statutes,
the other laws of Florida, and any other local, state or federal law, statute,
rule and regulation governing age, disability, ancestry, color, concerted
activity, marital status, national origin, parental status, race, religion,
sexual orientation, union activity, veterans status or any other protected class
or status or for any claim of retaliation (including whistle blowing) for having
asserted any Claim as a protected status individual or for having asserted any
legal right while employed. Such release is not intended to affect the
Executive’s rights: (1) under this Agreement; (2) to receive indemnification
from the Company pursuant to the Company’s Articles of Incorporation and
By-Laws, but only to the extent permitted by law (including the Federal Deposit
Insurance Act and the regulations promulgated thereunder); or (3) with respect
to insurance coverage under any directors’ and officers’ liability insurance
policies. However, notwithstanding the provisions of subsection (2) above, in
any action filed by the Company against Executive, the Company shall not be
required to advance expenses (including attorney’s fees) to Executive, pursuant
to Section 10.5 of the By-Laws of the Company, prior to the final adjudication
or settlement of the action.

6.2 The Executive acknowledges that he has read and understood each provision of
this Agreement, and has reviewed the content of this Agreement, including,
without limitation, the release set forth in Section 6.1 (the “Release”). The
Executive acknowledges that he is signing this Agreement voluntarily and
knowingly and that he has not relied on any representations, promises or
agreements of any kind made to him in connection with his decision to accept the
terms of this Agreement, including, without limitation, the Release, other than
those set forth in this Agreement. The Executive has carefully considered other
alternatives to the execution and delivery of this Agreement, and has decided to
sign this Agreement and to be bound by its terms, including, without limitation,
the Release, in order to secure the benefits provided under this Agreement.

6.3 The Executive acknowledges that he may have claims against the Company, the
Bank and the other BankUnited Beneficiaries of which he has no knowledge. The
Executive acknowledges and agrees that the Release is specifically intended to,
and does, extend to any and all such claims whether known, claimed, suspected or
unknown.

7. Intentionally deleted.

8. Property of BankUnited Group; Personal Property of Executive. The Executive
will promptly return to the Company, and in any case prior to the obligation of
the Company and the Bank to make any payments under this Agreement, all assets
and property of the BankUnited Group in his possession or control, including but
not limited to, any automobiles, laptop computers, cellular phones, documents
and materials in any form (electronic or paper) and all copies thereof, keys,
access cards and directories of personnel (the “BankUnited Property”). The
Company and the Bank will return to the Executive all of his personal property
that remains in their possession or control (the “Executive Property”). Without
limiting the foregoing, the Company shall transfer, to Executive’s personal
computer, all of the personal files of Executive maintained on the servers of
the Company or the Bank.

 

5



--------------------------------------------------------------------------------

9. Non-Solicitation of Employees; Confidential Information.

9.1 For a period of one (1) year following the Effective Date (the “Restricted
Period”), the Executive shall not, for his own account or jointly with another,
directly or indirectly, for or on behalf of any individual, partnership,
corporation, or other legal entity, as principal, agent or otherwise, solicit or
induce, or in any manner attempt to solicit, any person employed by any member
of the BankUnited Group to leave such employment, whether or not such employment
is pursuant to a written contract and whether or not such employment is at will.
The restrictions in this Section 9.1 shall not apply with respect to the
Executive’s two administrative assistants.

9.2 From and after the Effective Date, the Executive shall not, directly or
indirectly, use or disclose any trade secrets or confidential information
concerning the business or other activities of any member of the BankUnited
Group. Trade secrets and confidential information of the BankUnited Group shall
include, but not be limited to: (1) information concerning customers,
prospective customers, vendors and suppliers of the BankUnited Group;
(2) financial information concerning the BankUnited Group; and (3) software and
computer programs, market research and data bases, sources of leads and methods
of obtaining new business, and methods of purchasing, marketing, selling,
performing and pricing products and services employed by the BankUnited Group.

9.3 The Executive recognizes the importance of the covenants contained in this
Section 9 and acknowledges that, based on his past experience and training as an
executive of the Company and the Bank, the restrictions imposed herein are:
(i) reasonable as to scope and time; (ii) necessary for the protection of the
legitimate business interests of the BankUnited Group, including without
limitation, their trade secrets, goodwill, and their relationship with
employees, customers and suppliers; and (iii) not unduly restrictive of any of
the Executive’s rights as an individual. The Executive acknowledges and agrees
that the covenants contained in this Section 9 are essential elements of this
Agreement and that but for these covenants, the Company and the Bank would not
have entered into this Agreement or agreed to pay the Separation Pay.

9.4 If the Executive commits a breach or threatens to commit a breach of any of
the provisions of this Section 9, the Company and the Bank shall have the right
and remedy, in addition to any others that may be available, at law or in
equity, to (i) discontinue any further payments of the Separation Pay; and
(ii) have the provisions of this Section 9 specifically enforced by any court
having equity jurisdiction, through injunctive or other relief (without any bond
or security being required to be posted), it being acknowledged that any such
breach or threatened breach will cause irreparable injury to the BankUnited
Group, the amount of which will be difficult to determine, and that money
damages will not provide an adequate remedy to the BankUnited Group.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Notices. Any notice or other communication required or permitted under this
Agreement will be given in writing and will be delivered by hand or air courier
or sent by certified mail, return receipt requested, postage prepaid, addressed
as follows:

To the Executive:

Mr. Alfred R. Camner

c/o Camner, Lipsitz and Poller, P.A.

550 Biltmore Way

Suite 700

Coral Gables, Florida 33134

To the Company and the Bank:

BankUnited Financial Corp

BankUnited FSB

255 Alhambra Circle

Coral Gables, Florida 33134

Attn: President

Any such notice or communication will be effective and be deemed to have been
given as of the date delivered, if by hand or air courier, or as of the date of
receipt or refusal, if mailed. Any party may change the foregoing address by
giving notice to all of the other parties in the manner provided under this
Section 10.1.

10.2 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and revokes all prior agreements, oral or written, including without
limitation, the Employment Agreements.

10.3 Applicable Law. The validity, enforcement, and construction of this
Agreement will be governed by the laws of the State of Florida.

10.4 Assignment. This Agreement may not be assigned by any party without the
written consent of all other parties. Subject to the preceding sentence, this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs and permitted assigns. In the event of
the Executive’s death, all of the payments to be made to the Executive shall be
made to his designated beneficiaries, heirs or administrators.

10.5 Counterparts. This Agreement may be executed in as many counterparts as may
be deemed necessary or convenient, all of which taken together will constitute
one and the same instrument, and any of the parties hereto may execute this
Agreement by signing any such counterpart. The facsimile transmission of a
signed signature page, by one party to the other(s), shall constitute valid
execution and acceptance of this Agreement by the signing/transmitting party.

 

7



--------------------------------------------------------------------------------

10.6 Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision.

10.7 Severability. In the event that any one or more of the provisions contained
in this Agreement is declared invalid, void or unenforceable, the remainder of
the provisions of this Agreement will remain in full force and effect, and such
invalid, void or unenforceable provision will be interpreted as closely as
possible to the manner in which it was written. Without limiting the generality
of the foregoing, if Executive does not receive all of the payments and benefits
provided herein, because such payments and benefits are not approved by the OTS
or the FDIC, the remaining provisions of this Agreement (including the Release)
shall remain in full force and effect.

10.8 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions in this
Agreement may be waived, only by written instrument executed by the parties, or
in the case of a waiver, by the party waiving compliance. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, will not be deemed to be nor construed as a further waiver of such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

10.9 Attorney Fees. In the event of any arbitration or other legal proceedings
arising out of this Agreement, the prevailing party will be entitled to recover
from the non-prevailing party or parties, reasonable cost and expenses,
including attorney’s fees, incurred by such prevailing party in such
proceedings. As used herein, attorney’s fees will include, without limitation,
attorneys’ fees incurred by such party in any arbitration, judicial, bankruptcy,
administrative or other proceedings, in any appellate proceedings, and in any
post-judgment proceedings.

10.10 Consultation with Legal Counsel. The Executive represents and warrants
that he has been given an opportunity to consult with his own legal counsel
before signing this Agreement and that he has been given a sufficient,
reasonable period of time to carefully consider all of the provisions of this
Agreement.

10.11 Withholding. Notwithstanding any other provision of this Agreement, the
Company shall, to the extent required by law, withhold all applicable federal,
state and local income and other taxes from any payments to be made, or benefits
to be provided, to the Executive under this Agreement.

10.12 Binding Effect. This Agreement shall benefit and bind the parties and
their respective beneficiaries, personal representatives, heirs, administrators,
successors and assigns.

10.13 No Admission of Liability. By entering into this Agreement, no party
admits that such party has done anything wrong or that any other party has
suffered any damage. The parties specifically deny and disclaim any liability to
or wrongful acts against anyone by them or their agents and further deny that
any party has suffered any damage as the result of their conduct.

 

8



--------------------------------------------------------------------------------

10.14 No Third Party Beneficiaries. The parties do not intend that there are or
shall be, nor shall any provision of this Agreement be construed to be in favor
of, any third party beneficiary, except as otherwise expressly set forth in this
Agreement.

10.15 Other Lawsuits or Claims. The Executive represents and warrants that he
has not filed and does not intend to file any litigation, claim, charge, and/or
complaint against any of the BankUnited Beneficiaries, and shall defend,
indemnify and hold the BankUnited Beneficiaries harmless from and against any
and all claims, damages, losses, penalties, or obligations asserted, that arise
from, and/or are caused by any litigation, claim, charge, and/or complaint that
he has filed or caused to be filed against any of the BankUnited Beneficiaries.
The Executive will not, either directly or indirectly, pursue any litigation,
claim, charge, and/or complaint against any of the BankUnited Beneficiaries for
any incident, fact, allegation, and/or claim that occurred or arose prior to the
Effective Date. The Executive represents and warrants that, as of the Effective
Date, he knows of no facts that would provide the basis for any litigation,
claim, charge, and/or complaint that he may file against any of the BankUnited
Beneficiaries. The Company and the Bank represent and warrant that, as of the
Effective Date, none of the directors of the Company or the Bank knows of any
facts that would provide the basis for any litigation, claim, charge, and/or
complaint that the Company or the Bank may file against the Executive.

10.16 Resolution of Disputes.

(a) In the event of a dispute arising between the parties with respect to their
rights or duties under this Agreement or any matter related to the termination
of the Executive’s employment with the Company or the Bank or his service as an
officer or director of the Company or the Bank (a “Dispute”), the parties shall
use all reasonable efforts to amicably resolve the Dispute by discussion on a
good faith basis.

(b) If within 30 days of receiving written notice of the Dispute, the parties
fail to reach an amicable settlement, then the parties shall undertake to
resolve such Dispute through mediation utilizing a mediator selected jointly by
the parties. If the Dispute is not resolved in such mediation within thirty
(30) days following the initiation of such mediation, then such Dispute shall be
referred to binding arbitration pursuant to Section 10.16(c) below.

(c) In the event that any Dispute is not resolved in the manner set forth in
Sections 10.16(a) or (b) above, then such dispute shall be decided by final and
binding arbitration, in accordance with the commercial arbitration (not
employment dispute) rules of the American Arbitration Association (“AAA”). The
arbitration shall be held in Miami, Florida. Depositions, if permitted by the
arbitrator, shall be limited to a maximum of sixteen (16) hours in total time
per party.

(d) Except as provided in Section 10.16(e) below, no party may commence any
proceedings before any court in relation to a Dispute except for the purposes of
enforcement of an arbitration award. Judgment on the award of the arbitrators
may be entered in any court having jurisdiction.

(e) Notwithstanding the provisions of this Section 10.16, the Company and the
Bank shall be entitled to commence legal proceeding in any court of competent
jurisdiction in order to enforce the rights of the Company and the Bank under
Section 9 of the Agreement or the rights of the Company under the Support
Agreement.

 

9



--------------------------------------------------------------------------------

10.17 Further Assurances. The parties shall cooperate in good faith and do all
things reasonably necessary to effectuate this Agreement. Each party shall take
further action, if necessary, including the execution and delivery of any
additional document(s), reasonably requested by any other party, to carry out
the terms and conditions of this Agreement.

10.18 Regulatory Approval. This Agreement is subject to Section 18(k) of the
Federal Deposit Insurance Corporation Act and Part 359 of the rules and
regulations of the Federal Deposit Insurance Corporation.

10.19 Section 409A. The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code. Without
limiting the generality of the foregoing, the Company, the Bank and the
Executive agree that the payments contemplated by Section 3.1 are not intended
to constitute “deferred compensation” within the meaning of Section 409A and the
Company, and the Bank and the Executive agree to report and withhold with
respect to such amount consistent with such intent. Within the time period
permitted by the applicable Treasury Regulations, the Company shall, in
consultation with Executive, modify the Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments to
Executive (or increase in liability or cost to the Company), in order to cause
the provisions of the Agreement to comply with the requirements of Section 409A
of the Code, so as to avoid the imposition of taxes and penalties on Executive
pursuant to Section 409A of the Code; provided, any such amendment shall be
subject to approval of the OTS and the FDIC to the extent required under
applicable law. Notwithstanding anything in this Agreement to the contrary, if
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A 3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest) or (j)(4)(vi) (payment of employment taxes):

(i) if the payment or distribution is payable in a lump sum, Executive’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Executive’s death or January 2, 2009 (the
“Delayed Payment Date”); and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the Delayed Payment Date, whereupon the
accumulated amount will be paid or distributed to Executive and the normal
payment or distribution schedule for any remaining payments or distributions
will resume.

 

10



--------------------------------------------------------------------------------

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits that the Company is obligated to pay or
provide in any given calendar year shall not affect the in-kind benefits that
the Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date). For
purposes of this Agreement, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder (“Final 409A
Regulations”), provided, however, that, as permitted in the Final 409A
Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.

10.20 Insurance and Indemnification. For six (6) years after the Effective Date,
the Bank and the Company shall each cause the Executive to continue to be
covered by and named as an insured under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in connection with service as an officer or director of
the Bank and the Company or service in other capacities at the request of the
Bank and the Company, respectively. The coverage provided to the Executive
pursuant to this Section 10.20 shall be of the same scope and on the same terms
and conditions as the coverage (if any) provided to other officers or directors
of the Bank and the Company, respectively.

10.21 JURY TRIAL WAIVER. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION (INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS,
CROSSCLAIMS OR THIRD PARTY CLAIMS) ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. THE PARTIES HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
THE OTHER PARTIES HAS REPRESENTED EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE AND WAIVER OF ALL
KNOWN AND UNKNOWN CLAIMS. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT, UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

COMPANY:

BANKUNITED FINANCIAL CORPORATION

By:

 

/s/ Bradley S. Weiss

Name:

  Bradley S. Weiss

Title:

  Vice-Chairman of the Board

BANK:

BANKUNITED, FSB

By:

 

/s/ Bradley S. Weiss

Name:

  Bradley S. Weiss

Title:

  Vice-Chairman of the Board

EXECUTIVE:

/s/ Alfred R. Camner

Alfred R. Camner, Individually

 

12



--------------------------------------------------------------------------------

Exhibit “A”

Form of Resignation

 

13



--------------------------------------------------------------------------------

RESIGNATION OF

ALFRED R. CAMNER

 

To:    Board of Directors of each of BankUnited Financial Corporation (the
“Company”) and BankUnited FSB (the “Bank”)

 

Re:    Resignation of Alfred R. Camner

I hereby resign my positions as: (a) a director and Chairman of the Board of
Directors of each of the Company and the Bank; and (b) the Chief Executive
Officer of each of the Company and the Bank, in each case effective as of 5 p.m.
on October 20, 2008.

 

Date: October 20, 2008

/s/ Alfred R. Camner

Alfred R. Camner

 

14



--------------------------------------------------------------------------------

Exhibit “B”

Form of Press Release

RAMIRO ORTIZ ELECTED CEO OF BANKUNITED;

ALFRED CAMNER, CHAIRMAN, ANNOUNCES RETIREMENT

CORAL GABLES, FL (Monday, Oct. 20, 2008) BankUnited Financial Corporation
(NASDAQ: BKUNA), parent company of BankUnited FSB (the bank), announced that its
chairman and CEO, Alfred R. Camner, is retiring today as an officer and director
of the parent company and the bank.

Mr. Camner has been named Founder and Chairman Emeritus in recognition of his
central role in establishing and growing the bank.

Ramiro Ortiz, current president and COO, has been elected CEO by the Board of
Directors.

Additionally, the Board has selected its vice-chairman, Lawrence H. Blum, as its
new chairman, and board member Bradley S. Weiss, as its vice-chairman.

“Alfred Camner had a vision of how a bank with strong local roots and a
commitment to its hometown could service customers better than its competitors,
and he was right,” said Mr. Blum, the new Chairman of the Board.

“BankUnited is now known for unparalleled customer service as well as an abiding
commitment to the communities in which we operate, and we owe Mr. Camner our
deepest gratitude,” said Mr. Blum.

“Mr. Camner and the Board concluded that it was the right time for the next
generation of leadership to steer this institution, and we are delighted to have
Ramiro Ortiz—one of the most highly regarded and respected bankers in the
nation—become CEO,” added Mr. Blum.

Ramiro Ortiz has served as a director, president, and COO of both the bank and
the parent company since 2002. He was previously Chairman and CEO of SunTrust
Miami Bank.

“Mr. Camner has made innumerable contributions to BankUnited over the many
years, and we owe him a debt of gratitude,” said Mr. Ortiz.

“We will move BankUnited steadily ahead as a strong, independent company by
continuing to do what we do best—focus first on the needs of our customers,”
said Mr. Ortiz. “We have confidence in our good position and solid business
model, our management team is second to none, and we have the best and most
talented group of employees in banking I’ve ever seen.”

Commenting on Mr. Camner, board member Allen M. Bernkrant, speaking for the
entire board, noted that “Mr. Camner is an exceptionally fine person who enjoys
well-earned respect both inside and beyond BankUnited. His integrity, loyalty
and dedication are unquestioned. All of us wish him the best in his
well-deserved retirement.”

 

15



--------------------------------------------------------------------------------

About BankUnited

BankUnited Financial Corp. is the holding company for BankUnited FSB, the
largest banking institution headquartered in Florida. At June 30, 2008,
BankUnited had assets of $14.2 billion.

###########################

 

16